Citation Nr: 0015339	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1944 to July 
1946 and died on May [redacted], 1998.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1998.  The death 
certificate listed the cause of death as respiratory arrest 
due to renal failure due to malnutrition due to dementia.

2.  At the time of his death, the veteran was service-
connected for a wound to Muscle Group II of the right chest 
and residuals of right pleural cavity injury with emphysema.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any service-connected 
disability or his period of active military service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5 (1999); see 38 U.S.C.A. 
Chapter 11.

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in active service.  38 U.S.C.A. 
§ 101(16) (West 1991); 38 C.F.R. § 3.1(k) (1999).  The 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. 
§ 3.312(b) (1999).  A disability is a contributory cause of 
death if it contributed substantially or materially to the 
cause of death, combined to cause death, aided or lent 
assistance to producing death.  38 C.F.R. § 3.312(c) (1999).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

A well-grounded claim for service connection, in the context 
of the cause of the veteran's death, requires: 1) a medical 
diagnosis of the cause of death; 2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 3) medical evidence 
of a causal nexus between the in-service injury or disease 
and the cause of death.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Moreau, 9 Vet. App. at 393.  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The appellant contends that the veteran's death resulted from 
his pleural cavity injury, and that this service-connected 
disability of residuals of right pleural cavity injury with 
emphysema and pneumothorax significantly contributed to the 
veteran's respiratory arrest.  In her notice of disagreement, 
the appellant wrote that she felt that the veteran's ruptured 
lung was the cause of his emphysema and that VA should help 
the veteran by helping her now that he is deceased. 

An August 1946 rating decision, as amended by a December 1948 
rating decision, established service connection for a wound 
to Muscle Group II of the right chest, and residuals of right 
pleural cavity injury with emphysema and pneumothorax.  At 
the time of his death in May 1998, the veteran's wound was 
evaluated as 20 percent disabling and the residuals of a 
pleural cavity injury were evaluated as 40 percent disabling.  
The combined disability evaluation was 50 percent.  

The death certificate states that the cause of the veteran's 
death was respiratory arrest due to renal failure due to 
malnutrition due to dementia.  The respiratory arrest had its 
onset minutes before the veteran's death, following a year of 
renal failure.  The renal failure was due to six months of 
malnutrition, which was due to a year of dementia.  

A review of the evidence in this case reflects that there are 
no medical opinions of record that link either of the 
veteran's service-connected disabilities (a wound to Muscle 
Group II of the right chest, and residuals of right pleural 
cavity injury with emphysema and pneumothorax) to his death.  
There is no medical opinion of record that the veteran's 
service-connected disabilities were either the principal 
cause of death or contributed substantially or materially to 
the cause of death, combined to cause death, or aided or lent 
assistance to producing death by respiratory arrest due to 
renal failure due to malnutrition due to dementia. 

With regard to the appellant's belief that the veteran's 
death resulted from his pleural cavity injury, or that this 
service-connected disability of residuals of right pleural 
cavity injury with emphysema and pneumothorax significantly 
contributed to the veteran's respiratory arrest, the 
appellant is a lay person with no medical training or 
expertise.  Therefore, her personal opinion as to the 
relationship between the veteran's service-related 
disabilities and the cause of his death is insufficient to 
establish a well-grounded claim.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  For these reasons, the 
Board must find that the appellant has not submitted a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton v. West, 12 
Vet. App. 477 (1999); Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  That is, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the United States Court of Appeals for Veterans Claims has 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  See Robinette at 77-78.  Essentially, 
the appellant needs competent medical evidence establishing 
that the veteran's death was in some way related to his 
active service or a service-connected disability.


ORDER

The claim for service connection for the cause of the 
veteran's death, being not well grounded, is denied.


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals



 

